Title: From John Adams to Elbridge Gerry, 11 September 1779
From: Adams, John
To: Gerry, Elbridge


     
      Dear Sir
      Braintree Septr. 11. 1779
     
     Early last Fall, in Conversation with Several Gentlemen, who are acquainted with Ministers of State, I laboured to convince them of the Policy and Necessity of sending Strong Reinforcements to the Compte D’Estaing. Mr. Chaumont particularly, coming into my Chamber, one Morning in his Way to Versailles, I begged him to mention it to the Compte De Vergennes, and Mr. De Sartine and endeavoured to possess him with my Reasons. On his Return he told me he had done it, and that they had hearkened to him attentively. About the same Time I had a long Conversation with Mr. Garnier, late secretary to the French Embassy in England, who told me soon afterwards that he had been to Versailles on Purpose to represent my Reasoning to the Ministry and that they had heard him, with Pleasure. Soon afterwards I met Mr. Genet, who is the first Comis of the Office of foreign Affairs, at Mr. Izards. I began a Conversation with him, upon the same subject, and entered into the Reasons at large. Both these Gentlemen, I mean Genet and Izard appeared pleased with the Conversation. A few days afterwards I had a Letter from Genet, in which he informed me, that he had been impressed upon Reflection on what I had said to him, with such a sense of its Importance, that he had waited on Mr. De Sartine, and the Compte De Vergennes, the next Morning to propose it to them, that he had been very patiently heard by them, and desired to state his Reasons in Writing, in order to which he desired my Assistance. Upon considering the matter, I thought, that if I should enter into a Correspondence with a Comis, upon this subject alone, instead of proposing it, to my Colleagues, and joining with them, it would not have so much Weight, at Court; it would excite Jealousies in my Colleagues, and be against the Maxim by which I had invariably conducted My self, to do nothing with out consulting them.
     Instead therefore of answering Genets Letter, I applied my self to get my Colleagues to join me, in a direct Application to Court. I proposed it to them. Mr. Lee entered into it with Zeal, Dr. F. with Moderation. I desired Mr. Lee to draw up, a Letter. He did, it was a very handsome one, but short. I told him I thought We had better be more particular, in our Reasons. He agreed, and desired me to attempt a Draught. I took a Time, and wrote a Treatise, which I shewed my Colleagues. They said that the Observations were very well, but too long for a Minister of State to read. I thought so too, and desired Dr. F. to take the Letter Book as he had an happy faculty of Writing shortly and clearly, and make a Draught. He took the Book, and after some short time, returned it with a few Corrections to my Treatise, saying that upon reading it again he thought it would do very well, and that it was not worth while to make a new Draught. However I thought the Length of it, would weaken it, and it was too hastily and incorrectly written. I therefore undertook to make a new Draught, Copy of which I send you. It was agreed to by my Colleagues, signed by all three of Us, sent to Court, and answered by the Compte De Vergennes, that it contained Matters of great Importance, and should be considered in due time.
     Whether these Negotiations had any Influence at Court, I cant say, but it is certain that the Compte De Grass, was sent in December, with one Reinforcement to the Compte D’Estaing, and Mr. De la Motte Piquet, in the spring with another, besides some other scattering ships, and if the Compte D’Estaing is now upon this Coast, this fact may be another Commentary on the Letter.
     On the first Arrival of the Marquis De la Fayette in Paris, I made him a Visit and finding him alone, had two Hours Conversation with him, in which I entered into all these Things, and had the Pleasure to find him well acquainted with our Affairs, and heartily disposed to serve Us. He told me, he would represent every one, of my Arguments as from himself to the Ministry, which was what I desired, because I knew that his Character was so high and he was so beloved at Court, that he would be always there, and constantly in Conversation on our affairs. The next Morning however, fearing he might forget, or not be perfectly possessed of my Meaning, I wrote him the Letter, Copy of which is inclosed, which he has since told me in Conversation he approved in every Part, and would represent at Court, and by his answer to my Letter, a little before I sailed, he told me, he had been constantly representing and had in some Measure succeeded.
     I send these Things to you in Confidence—you will not expose me. I would not appear to arrogate to my self what belongs to others, nor would I wish to be thought by you and my other Friends to have been idle and Useless. As to being idle the public Letter Book, which is almost all in my Hand Writing, will sufficiently shew that I was not so.
     You can have no adequate Idea of the Difficulty We had in doing Business, while We acted together. But although it was become necessary to appoint one Minister alone at that Court, it is still necessary to go farther, to appoint a secretary to the Commission, and to give the Management of all maritime and commercial Affairs to a Consul, to reside at Nantes. There is a Gentleman in Paris, whose Name I will venture to mention to you, Edmund Jennings Esqr., Councillor at Law of Maryland. This Gentleman appears to me, to have Such Abilities, such extensive Knowledge, and so much Candor and Moderation, that I cannot but think he would be very usefull as secretary to the Commission. And I would fain hope he would accept it. He is not upon bad Terms with F. nor too much an Idolater of him, which is exactly the Character that a Secretary to the Commission ought to have, in Relation to the Minister. There are Gentlemen in Congress who know him. Mr. D’s Wish is to have Dr. Bancroft made Secretary. If this should happen, America ought to retire and weep. F’s Desire, no doubt would be to have his Grandson, but he is too young and too nearly connected. I rely upon your Discretion to make Use of this Letter only for the public Good, and am with great Affection your Frd
     
      John Adams
     
    